DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 12/20/2021.  Claims 1-20 are pending. Claims 1, 15, and 16 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10, and 15-16 is/are rejected under 35 USC § 102(a)(2) as being anticipated by Shmilovich et al., U.S. Patent Application Publication 2018/0043995 A1 (hereinafter called ’995).
Regarding claim 1, ’995 teaches a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) for actively modifying airflow across an airfoil, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading edge to the trailing edge, and a spanwise direction transverse to the chordwise direction, the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 6 righthand side of element 602);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j) each configured to attach at a discrete location of the main body of the airfoil, each having a nozzle outlet opening (See e.g., FIGS. 3 & 4 elements 302a-302j), and each configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIG. 6 elements 604a-604j; ¶ [0034]) each fluidly connecting a respective one of the nozzles (See e.g., FIG. 6 elements 302a-302j) to the fluid source via a respective direct fluid conduit to the fluid source (See e.g., FIG. 6, where the pipes directly connected to the left-hand side of element 602 that are connected directly to each valve 604, teaches a respective direct fluid conduit to the fluid source), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 6 elements 604a-604j, 302a-302j; ¶s [0034], [0035], & [0050]).
Regarding claim 2, ’995 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606) communicatively connected to the electronic valves (See e.g., FIG. 6 elements 604a-604j), each of the electronic valves being actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312; ¶s [0049] & [0051]-[0053]).
Regarding claim 9, ’995 teaches further comprising an electronic controller (See e.g., FIG. 6 element 606), and wherein the plurality of electronic valves (See e.g., FIGS. 6 elements 604a-604j; ¶ [0034]) includes multiple valves each actuable in response to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 21 elements 606 & 1312; ¶s [0035] & [0051]-[0053]).
Regarding claim 10, ’995 teaches wherein the fluid source includes a plenum (See e.g., FIG. 6 righthand side of element 602) configured to accumulate bleed air received from an engine (See e.g., FIG. 6; ¶ [0034], “… the air source 600 is bleed air extracted from one or more of the engines of the aircraft 100 (FIG. 1).”), an auxiliary power unit (See e.g., FIG. 6; ¶ [0034], “… the air source 600 includes one or more … APUs.”), an air compressor, and/or a collection of compressors (See e.g., FIG. 6; ¶ [0034], “… the air source 600 includes one or more compressors …”).
Regarding claim 15, ’995 teaches a method of assembling (See e.g., Title, where it is inherent that the pieces that make up the system are discreet, and are assembled, i.e., mounted upon one another, during assembly or manufacture, in order for the system to be able to carry out the functions as disclosed) a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) for actively modifying airflow across an airfoil of a vehicle, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading edge to the trailing edge, and a spanwise direction transverse to the chordwise direction, the method comprising:
mounting a fluid source (See e.g., FIG. 6 righthand side of element 602) to the vehicle (See e.g., FIG. 1);
mounting a plurality of nozzles to the vehicle (See e.g., FIGS. 1, 3, 4, & 6 elements 104, 302a-302j) such that each of the nozzles is attached at a discrete location of the main body of the airfoil, the nozzles each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3, 4, & 18 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
mounting a plurality of electronic valves to the vehicle (See e.g., FIGS. 1, 6, elements 104, 604a-604j; ¶ [0034]), each of the electronic valves fluidly connecting a respective one of the nozzles (See e.g., FIGS. 1, 3, 4, & 6 elements 104, 302a-302j) to the fluid source via a respective direct fluid conduit to the fluid source (See e.g., FIG. 6, where the pipes directly connected to the left-hand side of element 602 that are connected directly to each valve 604, teaches a respective direct fluid conduit to the fluid source), the electronic valves being selectively actuable both individually (See e.g., FIG. 6 elements 604a-604j; ¶s [0034], [0035], & [0050]), to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 6 elements 604a-604j, 302a-302j; ¶s [0034], [0035], & [0050]).
Regarding claim 16, ’995 teaches an aircraft (See e.g., FIG. 1 element 100) comprising:
an elongated aircraft body (See e.g., FIG. 1);
an airfoil attached to the aircraft body (See e.g., FIG. 1 element 104), the airfoil having a main body with a wetted surface (See e.g., FIG. 1 surface of element 104), opposing leading and trailing edges (See e.g., FIG. 1 unlabeled leading and trailing edges of element 104), a chordwise direction extending from the leading to the trailing edge (See e.g., FIG. 1 unlabeled chordwise direction of leading and trailing edges of element 104), and a spanwise direction transverse to the chordwise direction (See e.g., FIG. 1 unlabeled spanwise direction transverse to the unlabeled chordwise direction of element 104);
an electronic controller (See e.g., FIGS. 3, 6, & 13 elements 606 & 1312) attached to the aircraft body; and
a fluidic actuator system (See e.g., FIGS. 3, 6, & 7 element 300) operable to actively modify ambient airflow across the airfoil (See e.g., ¶ [0035]), the fluidic actuator system comprising:
(See e.g., FIG. 6 righthand side of element 602);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j) each mounted at a discrete location of the airfoil, the nozzles each having a nozzle outlet opening through the main body and spaced a predetermined distance from adjacent ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3 & 4 elements 302a-302j), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 5, & 7 elements 302a-302j); and
a plurality of electronic valves (See e.g., FIG. 6 elements 604a-604j; ¶s [0034]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 6 elements 302a-302j & 600) via a respective direct fluid conduit to the fluid source (See e.g., FIG. 6, where the pipes directly connected to the left-hand side of element 602 that are connected directly to each valve 604, teaches a respective direct fluid conduit to the fluid source), the electronic valves being individually and collectively actuable (See e.g., FIG. 6 elements 604a-604j; ¶s [0035] & [0050]), responsive to a trigger signal received from the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312; ¶s [0049] & [0051]-[0053]), to selectively discharge a single fluid jet from a single one of the nozzles and to selectively discharge multiple fluid jets from a combination of the nozzles, respectively (See e.g., ¶s [0035] & [0050]).


Claim(s) 1-2, 9, 11-12, and 15-16(a)(1) as being anticipated by Shmilovich et al., U.S. Patent Application Publication 2016/0375986 A1 (hereinafter called ’986).
Regarding claim 1, ’986 teaches a fluidic actuator system (See e.g., FIGS. 3, 4, & 5 elements 320, 400, 500) for actively modifying airflow across an airfoil, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading edge to the trailing edge, and a spanwise direction transverse to the chordwise direction, the fluidic actuator system comprising:
a fluid source (See e.g., FIG. 3 & 4 element 342; ¶ [0063]);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318) each configured to attach at a discrete location of the main body of the airfoil, each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318), and each configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318); and
a plurality of electronic valves (See e.g., FIG. 4 element 412; ¶ [0058] & [0060]) each fluidly connecting a respective one of the nozzles (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]) to the fluid source (See e.g., FIG. 4 element 342) via a respective direct fluid conduit to the fluid source (See e.g., FIG. 4, element 410), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]).
Regarding claim 2, ’986 teaches further comprising an electronic controller (See e.g., FIG. 4 element 422) communicatively connected to the electronic valves (See e.g., FIG. 4 element 412; ¶ [0060]), each of the electronic valves being actuable in response to a trigger signal received from the electronic controller (See e.g., FIG. 4 elements 422 & 412; ¶s [0060] & [0065]-[0067]).
Regarding claim 9, ’986 teaches further comprising an electronic controller (See e.g., FIG. 4 element 422), and wherein the plurality of electronic valves (See e.g., FIG. 4 element 412; ¶ [0060]) includes multiple valves each actuable in response to a trigger signal received from the electronic controller (See e.g., FIG. 4 elements 422 & 412; ¶s [0060] & [0065]-[0067]).
Regarding claim 11, ’986 wherein each of the nozzles includes a straight nozzle with an internal fluid channel having a substantially constant width (See e.g., FIGS. 4 & 5 elements 312, 314, 316, 318), the internal fluid channel being substantially orthogonal to the wetted surface of the airfoil (See e.g., FIG. 4 element 316).
Regarding claim 12, ‘986 teaches each of the nozzles includes an angled nozzle with an internal fluid channel having a substantially constant width, the internal fluid channel being obliquely angled with respect to the wetted surface of the airfoil (See e.g., FIG. 4 element 316).
Regarding claim 15, ’986 teaches a method of assembling (See e.g., Title, where it is inherent that the pieces that make up the system are discreet, and are assembled, i.e., mounted upon one another, during assembly or manufacture, in order for the system to be able to carry out the functions as disclosed) a fluidic actuator system (See e.g., FIGS. 3, 4, & 5 elements 320, 400, 500) for actively modifying airflow across an airfoil of a vehicle, the airfoil having a main body with a wetted surface, opposing leading and trailing edges, a chordwise direction extending from the leading edge to the trailing edge, and a spanwise direction transverse to the chordwise direction, the method comprising:
mounting a fluid source (See e.g., FIGS. 3 & 4 element 342; ¶ [0063]) to the vehicle (See e.g., FIGS. 3 & 4 elements 300 & 302);
(See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318) such that each of the nozzles is attached at a discrete location of the main body of the airfoil, the nozzles each having a nozzle outlet opening through the main body of the airfoil and spaced a predetermined distance from neighboring ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318); and
mounting a plurality of electronic valves to the vehicle (See e.g., FIG. 4 element 412; ¶ [0058] & [0060]), each of the electronic valves fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]) via a respective direct fluid conduit to the fluid source (See e.g., FIG. 4, element 410), the electronic valves being selectively actuable both individually, to discharge a single fluid jet from a single one of the nozzles, and collectively, to discharge multiple fluid jets from a combination of the nozzles (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]).
Regarding claim 16, ’986 teaches an aircraft (See e.g., FIG. 3 element 300) comprising:
an elongated aircraft body (See e.g., FIG. 3);
an airfoil attached to the aircraft body (See e.g., FIG. 3 element 302), the airfoil having a main body with a wetted surface (See e.g., FIG. 3 surface of element 302), opposing leading and trailing edges (See e.g., FIG. 3 unlabeled leading and trailing edges of element 302), a chordwise direction extending from the leading to the trailing edge (See e.g., FIG. 3 unlabeled chordwise direction of leading and trailing edges of element 302), and a spanwise direction transverse to the chordwise direction (See e.g., FIG. 3 unlabeled spanwise direction transverse to the unlabeled chordwise direction of element 302);
(See e.g., FIG. 4 element 422) attached to the aircraft body; and
a fluidic actuator system (See e.g., FIGS. 3, 4, & 5 elements 320, 400, 500) operable to actively modify ambient airflow across the airfoil, the fluidic actuator system comprising:
a fluid source (See e.g., FIGS. 3 & 4 element 342; ¶ [0063]);
a plurality of nozzles (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318) each mounted at a discrete location of the airfoil, the nozzles each having a nozzle outlet opening through the main body and spaced a predetermined distance from adjacent ones of the nozzle outlets in the spanwise direction (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318), each of the nozzles being configured to direct fluid outwardly through the nozzle outlet from the wetted surface (See e.g., FIGS. 3, 4, & 5 elements 312, 314, 316, 318); and
a plurality of electronic valves (See e.g., FIG. 4 element 412; ¶ [0058] & [0060]) each fluidly connecting a respective one of the nozzles to the fluid source (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]) via a respective direct fluid conduit to the fluid source (See e.g., FIG. 4, element 410), the electronic valves being individually and collectively actuable (See e.g., FIG. 4 element 412; ¶ [0058] & [0060]), responsive to a trigger signal received from the electronic controller (See e.g., FIG. 4 elements 422 & 412; ¶s [0060] & [0065]-[0067]), to selectively discharge a single fluid jet from a single one of the nozzles and to selectively discharge multiple fluid jets from a combination of the nozzles, respectively (See e.g., FIG. 4 elements 412, 312, 314, 316, 318; ¶ [0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 3-8 and 17-20 is/are rejected under 35 USC § 103 as being unpatentable over ’995, and further in view of Kim et al., U.S. Patent 6,390,116 B1 (hereinafter called Kim).
Regarding claim 3, ’995 teaches the electronic controller (See e.g., FIGS. 6 & 13 elements 606 & 1312) and the trigger signal (See e.g., FIGS. 6, 17, & 13 elements 606 & 1312; ¶s [0035] & [0051]-[0053]), but ’995 does not teach the programmed elements of the claim which read: the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where:
t=t0+1/f
and wherein t0 is a first activation time and f is a valve operating frequency.
However, Kim teaches the electronic controller (See e.g., FIG. 1 element 23-electronic controller) is programmed to generate the trigger signal (See e.g., FIG. 1 element 26) at every t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency (See e.g., FIGS. 1 & 3 element 25-1st valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where graph 43 teaches the elements of the formula in the instant limitation.  Examiner notes that the electronic controller and the trigger signal are being cited in Kim to show that the prior art of Kim teaches the equivalent structures as disclosed in ’995, and the structures in ’995 are programmed as taught in Kim).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of ’995 and Kim before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of ’995 the electronic controller is programmed to generate the trigger signal at every time t per wave cycle, where: t=t0+1/f and wherein t0 is a first activation time and f is a valve operating frequency, as taught in the analogous art of Kim.  One would have been motivated to make such a combination to achieve the predictable result of providing a practical pneumatic oscillator for generating large amplitude pressure and velocity oscillations suitable to prevent stalling on airfoil and diffuser surfaces, as disclosed in Kim (See e.g., column 1 lines 6-10).
Regarding claim 4, ’995, as modified by Kim in the rejection of claim 3 hereinabove, further teaches wherein the electronic controller (‘995 See e.g., FIGS. 6 & 13 elements 606 & 1312) is programmed to complete the wave cycle for a number N of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 31-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal to: only a first valve V1 of the electronic valves at t=t0; only a second valve V2 of t=t1; only an Nth valve VN of the electronic valves at t=tN (‘995 See e.g., FIG. 7; ¶s [0035] & [0036]).
Regarding claim 5, ’995, as modified by Kim in the rejection of claim 4 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (‘995 See e.g., FIG. 1 element 104), and wherein the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (’995 See e.g., FIG. 7; ¶ [0036]).
Regarding claim 6, ’995, as modified by Kim in the rejection of claim 3 hereinabove further teaches the electronic controller (’995 See e.g., FIGS. 6 & 13 elements 606 & 1312) is programmed to complete the wave cycle for a number N of subsets of the electronic valves (Kim See e.g., FIGS. 1 & 3 elements 23-CONTROLLER, 25-first valve, 32-second valve; column 2 line 65-column 3 line 20; column 4 lines 1-11, where waves 43 and 45 are the result of what was programmed in controller 23 to produce the waves), the wave cycle including transmitting the trigger signal (Kim See e.g., FIG. 1 elements 23, 26, & 32) to: only a first subset S1 of multiple ones of the electronic valves at t=t0; only a second subset S2 of multiple ones of the electronic valves at t=t1; only an Nth subset SN of multiple ones of the electronic valves at t=tN (’995 See e.g., FIGS. 8 & 9; ¶s [0039-[0040]).
Regarding claim 7, ’995, as modified by Kim in the rejection of claim 6 hereinabove, further teaches each of the subsets includes two or more, but less than all, of the electronic valves (’995 See e.g., FIGS. 8 & 9; ¶s [0039-[0040]).
Regarding claim 8, ’995, as modified by Kim in the rejection of claim 7 hereinabove, further teaches wherein the airfoil includes laterally opposing tip and root ends (’995 See e.g., FIG. 1 element 104), and wherein the subsets of the electronic valves are activated sequentially in the spanwise direction between the tip and root ends (’995 See e.g., FIG. 7; ¶ [0036])
Regarding claim 17, please refer to the rejections of similarly claimed limitations in claim 3 hereinabove.
Regarding claim 18, please refer to the rejections of similarly claimed limitations in claim 4 hereinabove.
Regarding claim 19, please refer to the rejections of similarly claimed limitations in claim 5 hereinabove.
Regarding claim 20, please refer to the rejections of similarly claimed limitations in claim 6 hereinabove.


Claim 13 is/are rejected under 35 USC § 103 as being unpatentable over ’995, and further in view of Crow et al., U.S. Patent 5,609,779 A (hereinafter called Crow).
Regarding claim 13, ’995 teaches each of the nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j), but ’995 does not teach a diffuser nozzle with an internal fluid channel having a nozzle inlet opposite the nozzle outlet, the nozzle inlet having a first width and the nozzle outlet having a second width greater than the first width.
However, Crow teaches a diffuser nozzle (See e.g., FIGS. 2 & 3 element 15-trapezoidal cross-section diffuser) with an internal fluid channel having a nozzle inlet opposite the nozzle outlet, the nozzle inlet having a first width and the nozzle outlet having a second width greater than the first width (See e.g., FIGS. 2 & 3 element 15).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of ’995 and Crow before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of ’995 a diffuser nozzle with an internal fluid channel (See e.g., Crow column 1 lines 54-59).


Claim 14 is/are rejected under 35 USC § 103 as being unpatentable over ’995, and further in view of Gupta et al., U.S. Patent U.S. Patent Application Publication 2008/0149205 A1 (hereinafter called Gupta).
Regarding claim 14, ’995 teaches each of the nozzles (See e.g., FIGS. 3, 4, & 6 elements 302a-302j).
But, ’995 does not teach the nozzles includes a passive fluidic oscillator nozzle.
However, Gupta teaches the nozzles includes a passive fluidic oscillator nozzle (See e.g., FIGS. 5 & 6 element 92, 94, 96; ¶s [0021] & [0035]-[0038]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of ’995 and Gupta before him, before the effective filing date of the claimed invention, to add to the fluidic actuator system of the invention of ’995 the nozzles includes a passive fluidic oscillator nozzle, as taught in the analogous art of Gupta.  One would have been motivated to make such a combination to achieve the predictable result of producing unsteady mixing of the flow along the surface of the components during operation of the machine to smooth out variations in the flow (See e.g., ¶ [0021]).

Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered but are moot due to the new grounds of rejections necessitated by amendment.
Although new grounds of rejections have been used to address additional limitations that have been added to the claims, a response is considered necessary for the Applicant’s arguments since the references on record, Shmilovich ’995 (referenced as ‘995 in the instant Office Action), Kim, Shmilovich ’986 (referenced as ‘986 in the instant Office Action), Crow, and Gupta will continue to be used to meet several of the claimed limitations.
On pages 9-10 and 11-12 of the REMARKS, Applicant argues “… Shmilovich '995, Kim, Shmilovich '986, Crow, and Gupta, taken alone or in any combination, fail to disclose each and every element recited in the claims as 9 amended. … Shmilovich '995, Kim, Shmilovich '986, Crow, and Gupta, taken alone or in any combination, fail to disclose the elements of the amended independent claims 1, 15, and 16. Specifically, the cited references fail to disclose "a plurality of electronic valves each fluidly connecting a respective one of the nozzles to the fluid source via a respective direct fluid conduit to the fluid source ..." as recited, or analogously recited, in the amended independent claims. … As such, Shmilovich '995 specifically, and all the cited references in general have not been shown to disclose "a plurality of electronic valves each fluidly connecting a respective one of the nozzles to the fluid source via a respective direct fluid conduit to the fluid source ..." as recited, or analogously recited, in the amended independent claims.”  Examiner respectfully disagrees.  Applicants initially filed specification discloses “Fluid source 102 is portrayed as a pneumatic plenum chamber that receives and accumulates pressurized air, e.g., that is bled from the aircraft's engines 26, 28. Optional alternative arrangements may supplement or substitute the plenum 102 with an auxiliary power unit, an air compressor, a collection of compact compressors, or other suitable device or set of devices.” in paragraph [0026].  Because the specification discloses that a fluid source can be a plenum, and Shmilovich '995 shows a plenum on the right hand side of 602 in FIG. 6, and the pipes shown on the left hand side of 602 as the direct fluid conduits to the valves 604, the prior art of Shmilovich '995 teaches the amended a plurality of electronic valves each fluidly connecting a respective one of the nozzles to the fluid source via a respective direct fluid conduit to the fluid source ...".
Consequently, claims 1-20 stand rejected as set forth hereinabove in the instant Office Action.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
16 March 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644